Citation Nr: 0911113	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  06-03 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for traumatic 
arthritis, residuals of a right ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The Veteran had active military service from August 1973 to 
January 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In January 2006, the Veteran requested a hearing before a 
member of the Board at the RO (a Travel Board hearing) and a 
local hearing with a Decision Review Officer (DRO).  A March 
2006 informal conference report reflects that the Veteran's 
representative accepted an informal conference with a DRO in 
lieu of a local hearing.  The Veteran subsequently withdrew 
his request for Board hearing.

In March 2008, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO continued 
the denial of the Veteran's claim (as reflected in a December 
2008 supplemental SOC (SSOC)) and returned this matter to the 
Board for further appellate consideration. 

The Board is obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  The 
Board construes an April 2008 correspondence from the Veteran 
to raise a claim of entitlement to a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disabilities.  Because that issue is not properly 
before the Board, it is referred to the RO for disposition as 
appropriate.  




FINDING OF FACT

1.  Traumatic arthritis, residuals of a right ankle fracture, 
manifests by marked limitation of motion when considering 
pain and other functional loss.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for traumatic arthritis, residuals of a right ankle fracture 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.71a, Diagnostic Code 5271 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in October 2004 and May 2008.  Those letters notified 
the Veteran of VA's responsibilities in obtaining information 
to assist the Veteran in completing his claim, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the Veteran send 
in any evidence in his possession that would support his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008). 

Service connection for the Veteran's right ankle disorder was 
awarded pursuant to a September 2003 rating, at which time 
the current 20 percent evaluation was assigned.  The present 
appeal derives from a claim for increased rating filed in 
September 2004.  

The Board acknowledges a recent decision from the Court that 
provided additional guidance of the content of the notice 
that is required to be provided under 38 U.S.C.A. § 5103(a) 
and 38  C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  In that decision, the Court stated that for 
an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify the claimant that, 
to substantiate a claim, the claimant must provide, or ask 
the VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the VA must 
provide at least general notice of that requirement to the 
claimant.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  The Veteran was provided this more detailed notice 
in May 2008, prior to the claim being readjudicated in 
Supplemental Statement of the Case of December 2008.  

The Board observes that the May 2008 VCAA notice incorrectly 
referenced the evaluation criteria for a joint (Diagnostic 
Code 5200- ankylosis of the scapula) as opposed to that for 
the ankle disability at issue (Diagnostic Code 5271- 
limitation of motion of the Ankle). Nevertheless, the Board 
finds that the Veteran is not prejudiced by this omission in 
the adjudication of his increased rating claim.  In this 
regard, during the course of this appeal the Veteran has been 
represented at the RO and before the BVA by a National 
Veterans Service Organization (VSO) recognized by the VA, 
specifically Disabled American Veterans.  The Board presumes 
that the Veteran's representative has a comprehensive 
knowledge of VA laws and regulations, including particularly 
in this case, those contained in Part 4, the Schedule for 
Rating Disabilities, contained in Title 38 of the Code of 
Federal Regulations.  Moreover, in its Informal Hearing 
Presentation of February 2009, the representative advances 
argument specifically on the basis of the correct Diagnostic 
Code, i.e. Diagnostic Code 5271.  In the Board's opinion all 
of this demonstrates actual knowledge on the part of the 
Veteran and his representative of the information that should 
have been included in the more detailed notice contemplated 
by the Court in the Vazquez-Flores case.  As such, the Board 
finds that the Veteran is not prejudiced based on this 
demonstrated actual knowledge.  

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the Veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records and examination 
reports.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  

Analysis

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

After a comprehensive review of the record, the Board is of 
the opinion that the medical history of this disability for 
the pertinent period is fairly summarized by the VA medical 
opinion memorandum dated in March 2006.  The Board observes 
that the RO received the Veteran's most current treatment 
records in May 2008, which failed to demonstrate any more 
current or pertinent treatment for the disability at issue.  

The above cited VA examination reflects a review of the 
earlier C&P examination as well as the history of the 
disorder at issue.  The Veteran reported he has never had any 
injections and no recent physical therapy for the right ankle 
condition.  He reported pain all the time, pain at rest, pain 
at night, pain with any type of activity, limiting his 
ability to stand or walk.  On physical examination of his 
right ankle, he had a very painful range of motion, really no 
degrees of dorsiflexion, with maybe 5 degrees of plantar 
flexion. He has pain with hind foot motion, which is limited 
just to toggle of hind foot motion. He has diffuse tenderness 
across his tibiotalar joint anteriorly and posteriorly.  He 
does have an increased callus wear along his posterior heel, 
as well as, along the lateral aspect of his foot, where he 
has obviously altered his gait pattern because of his pain in 
his ankle.  He does have weakness in his inversion and 
eversion, it is difficult to assess his dorsiflexion and 
plantar flexion strength secondary to his near ankylosis of 
the ankle. No instability was detected and there is no 
crepitus of the tibiotalar joint.  Impression was 1) Right 
distal tibia fracture. 2) Right ankle posttraumatic arthritis 
with near ankylosis of the ankle joint.

The Veteran's disability is evaluated in accordance with the 
following criteria:

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion of the joint involved.  When there is 
some limitation of motion, but which would be rated 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for each major joint affected 
by arthritis.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Codes 5003 (degenerative arthritis), 5010 (traumatic 
arthritis).

The Veteran's right ankle disability has been assigned a 20 
percent rating under Diagnostic Code 5271, for limitation of 
motion of the ankle.  This code provides a 10 percent rating 
for moderate limitation and a 20 percent rating for marked 
limitation of motion of the ankle.  A disability rating 
greater than 20 percent is not provided under this diagnostic 
code.  See 38 C.F.R. § 4.71a, DC 5271.

When a Diagnostic Code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 must also be considered, and that examinations 
upon which the rating decisions are based must adequately 
portray the extent of functional loss due to pain "on use or 
due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995). Here, even though there is evidence of record 
reflecting that the Veteran has chronic ankle pain, the 
current 20 percent evaluation is the maximum provided under 
38 C.F.R. § 4.71a, Diagnostic Code 5271 (limitation of motion 
of the ankle).  See Johnston v. Brown, 10 Vet.App. 80, 85 
(1997).

The Schedule for Rating Disabilities provides some guidance 
by defining full range of motion of the ankle as zero to 20 
degrees of dorsiflexion and zero to 45 degrees of plantar 
flexion.  See 38 C.F.R. § 4.71a, Plate II (2008).

In order to afford the Veteran the highest possible 
disability rating, his claim has been evaluated under all 
potentially applicable diagnostic codes for disabilities of 
the ankle.  However, the only Diagnostic Code which offers a 
higher rating for disabilities of the ankle is Diagnostic 
Code 5270, which contemplates ankylosis of the ankle.  There 
is no evidence in the claims file that the Veteran has 
ankylosis of the ankle which would provide a basis for an 
evaluation in excess of the now assigned 20 percent. Under 
Code 5270, a 30 percent evaluation will be assigned with 
ankylosis in plantar flexion between 30 and 40 degrees, or in 
dorsiflexion between 0 and 10 degrees. The report of the 
March 2006 VA examination, however, shows near ankylosis of 
the right ankle between 0 and 5 degrees of plantar flexion, 
which under Code 5270 is assigned a 20 percent evaluation, 
the present rating. Therefore, the Veteran's right ankle 
disability would not warrant a higher rating under any of the 
Diagnostic Codes for disabilities of the ankle.  38 C.F.R. § 
4.71a, Diagnostic Codes 5270, 5272, 5273, 5274 (2007).

In addition, there is no evidence of record that the 
Veteran's service-connected right ankle causes marked 
interference with employment, or necessitates frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  The Board is 
therefore not required to remand this matter for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2008).  Thus, the preponderance of the evidence is against 
the assignment of a disability rating in excess of 20 percent 
for the Veteran's right ankle.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to increased evaluation for traumatic arthritis, 
residuals of a right ankle fracture is denied.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


